23 So. 3d 1119 (2009)
David G. CLARK
v.
Michelle C. CLARK.
2070264.
Court of Civil Appeals of Alabama.
May 15, 2009.
Thomas P. Ollinger, Jr., Mobile, for appellant.
Keith B. Franklin of The Atchison Firm, P.C., Mobile, for appellee.
BRYAN, Judge.
The prior judgment of this court  affirming, without an opinion, the Baldwin Circuit Court's judgment  has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Clark, [Ms. 1071628, March 27, 2009] 23 So. 3d 1107 (Ala.2009). On remand to this court and in compliance with the supreme court's opinion, we reverse the trial court's award of physical custody of the parties' daughter to the mother, and we remand this case to the trial court to vacate the award of alimony and for further proceedings consistent with the supreme court's opinion.
REVERSED AND REMANDED.
THOMPSON, P.J., and PITTMAN, THOMAS, and MOORE, JJ., concur.